DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered. Claims 1-3, and 11-15 are pending in the application.

Response to Arguments
Applicant's arguments filed 09/29/2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments with that Cam does not teach a hole along a longitudinal direction of the diffuser, and that Cam’s plurality of holes interfere with the bubbles, Cam teaches the electrode holder may include a frame and side walls, in an embodiment the flow aligner may be formed by the frame ([0202]), and may extend along substantially the same longitudinal axis as the electrodes and may be positioned transversely or substantially perpendicularly to the electrodes ([0222]), and further that the treatment inlet may be positioned beneath the electrodes ([0164]), may be positioned relative on top of, beneath, or beside the gas disperser ([0165]), providing a hole is formed in the electrode case to be opened along the longitudinal direction of the diffuser, and the flow aligner assists in providing even uniform flow between the electrodes and may improve contact time and reaction ([0140, 0448]), implying that the bubbles rise without significant interference.
In response to applicant’s arguments concerning removing aggregates adhering to the electrodes plate, the limitations wherein the diffuser forms bubbles while the electrocoagulation tank is operated, and wherein the diffuser forms bubbles while the electrocoagulation tank is not operated so that a cleaning task for quickly removing the polymer hydroxide flocs which adhere to the electrode plates is performed, are drawn to an intended use of the apparatus. The manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114 II.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, and 11-15 are rejected under 35 U.S.C. 103 as obvious over Cam (US PG Pub 2018/0009681), or alternatively, over Cam in view of Pressley (US 6,168,717), Powell (US PG Pub 2005/0274606), and Ashley (Bench scale study of coarse bubble aeration), individually or in combination.
Rejections are based on the US PG Publication noted above for convenience. Cam (US PG Pub 2018/0009681) was also filed and published as Cam (WO 2015/176139) which qualifies under 102(a)(1). 
With respect to claim 1, Cam teaches a pollutant removing system for water treatment ([0024]; [0454] embodiments are inclusive, and features may be combined in any suitable manner), a raw-water supply tank (Figure 34, [0278] fluid storage 34, Figure 35, [0098] fluid storage tank or pond, storing the fluid prior to treatment); a separation membrane tank (Figure 35, [0024], plant may include additional components including treatment tanks and filtration systems including membrane filters); a plurality of electrocoagulation tanks disposed between the raw-water supply tank and the separation membrane tank (Figure 34, [0278-0279] first electrochemical treatment apparatus 408, second electrochemical treatment apparatus 414, [0281] various steps may be omitted including clarifiers; [0024] at least one electrochemical treatment apparatus, [0088] may include more than two electrochemical treatment steps, Figure 3, [0131] the apparatus may include any suitable number of treatment chambers, a plurality of chambers, liquid passes sequentially through the chambers [0359]); configured to coagulate a contaminant included in raw water using a principle of electrocoagulation ([0048], [0152], [0285-0288]), electrocoagulation tanks are connected in series ([0131] the apparatus may include any suitable number of treatment chambers, where liquid passes sequentially through the chambers, Figure 3, [0359] apparatus 1 may include a plurality of treatment chambers, Figure 34, [0278-0279] first electrochemical treatment apparatus 408, second electrochemical treatment apparatus 414, [0281] various steps may be omitted including clarifiers; [0024] at least one electrochemical treatment apparatus, [0088] may include more than two electrochemical treatment steps).  
Additional requirements to incorporate the limitations from original claims 4 and 10 into claim 1, and to require the partition wall includes an inclined wall surface in the third chamber, the inclined wall surface being inclined towards a lower portion of the partition wall and towards inside of the third chamber.
Cam further teaches each of the electrocoagulation tanks includes: a housing that includes an internal space with an open upper portion (Figures 21, 36-38, [0291] top 14 is open, treatment chamber 210); and an electrode unit which is disposed in the internal space ([0021], [0197], electrode holder 100 or 280 [0371]) and includes a plurality of electrode plates disposed therein to be spaced apart from each other (Figures 36-38, electrodes 240, [0193] electrodes held apart and positioned in the treatment chamber, [0404]) electrode plates being configured to coagulate a contaminant in raw water by electrocoagulation ([0048], [0152], [0285-0288]), 23ELF0049US / SOP114946USwherein the internal space includes a first chamber into which the raw water is introduced, a second chamber which is formed above the first chamber and in which the electrode unit is disposed, and a third chamber which temporarily stores treated water of which an electrocoagulation reaction is completed in the second chamber (Figure 38, below), and the second chamber and the third chamber are partitioned by a partition wall which protrudes to a predetermined height in the inner space, and treated water of which an electrocoagulation reaction is completed in the second chamber passes over an upper end of the partition wall and moves to the third chamber (Figures 21, 36-38, [0404] outlet 230).  


    PNG
    media_image1.png
    619
    529
    media_image1.png
    Greyscale

Cam further teaches, the partition wall includes an inclined wall surface in the third chamber, the inclined wall surface being inclined towards a lower portion of the partition wall and towards inside of the third chamber (see Fig. 18, below), flow diverter 232 which extends a weir or spillway formed by outlet 230, the flow diverter diverts the flow to increase the liberation of gas form the liquid ([0386]), and embodiments are inclusive, and features may be combined in any suitable manner ([0454]). Flow diverter 232 is an inclined wall surface, inclined towards a lower portion of the inside of the chamber. 
Alternatively, it would have been obvious to one of ordinary skill in the art to incorporate a flow diverter in order to increase the liberation of gas from the liquid ([0386]).
Additional requirements to incorporate limitations of an inlet pipe is disposed inside the first chamber and extends in parallel with an arrangement direction of the electrode plates, the inlet pipe having a predetermined length and a plurality of spray holes formed along the predetermined length, and wherein a diffuser is disposed inside the first chamber, the diffuser being disposed above the inlet pipe in parallel thereto and spaced apart from the inlet pipe, and the diffuser having a predetermined length and a plurality of discharge holes formed along the predetermined length, wherein the diffuser is configured to discharge air bubbles through the discharge holes using air supplied from outside.
Cam further teaches an inlet pipe is disposed inside the first chamber and extends in parallel with an arrangement direction of the electrode plates (Figures 1 and 21), the inlet pipe having a predetermined length and a plurality of spray holes formed along the predetermined length ([0126], [0132-0135] plurality of inlets for dispersing the liquid, [0135] perforated tube, Figures 1 and 21), and wherein a diffuser is disposed inside the first chamber, the diffuser being disposed above the inlet pipe in parallel thereto and spaced apart from the inlet pipe (the gas passageways may be arranged in any suitable way, a gas disperser [0163], the treatment inlet may be positioned at any suitable point or points in the treatment chamber, including between the electrodes and the first wall, if the liquid substantially ascends as it passes through the treatment chamber, then the at least one treatment inlet may be positioned beneath the electrodes ([0164]), the treatment agent (diffuser) and the liquid inlet may be positioned relative to each other in any suitable way, for example the liquid disperser may be on top of, beneath or beside the gas disperser ([0165]), and the diffuser having a predetermined length and a plurality of discharge holes formed along the predetermined length, wherein the diffuser is configured to discharge air bubbles through the discharge holes (Figures 1 and 6, gas entry 64, [0148] treatment agent may assist in treatment, [0154] preferably air, [0156] at least one treatment agent in the treatment chamber during electrochemical treatments may be provided in any suitable way, [0160-0164] treatment agent with multiple inlets, gas disperser for evenly dispersing gas relative to the electrodes, [0307-0313]), while Cam does not explicitly teach that the air is supplied from the outside, it is an obvious engineering choice to do so, alternatively it would have been obvious to one of ordinary skill in the art to source the air from the outside, as illustrated in Pressley where the apparatus comprises an air distribution pipe connected to the air header, which provides an oxygen-containing gas from outside the reactor (col 6, lines 47-50), and typically the source for the oxygen-containing gas is ambient air outside the reactor (col 8 lines 47-50), as such a teaching is known in the art and would be obvious to combine with the teachings of CAM absent showings of unexpected results or criticality.

    PNG
    media_image2.png
    559
    605
    media_image2.png
    Greyscale



Additional requirements to incorporate limitations of the electrode plates include: a pair of power electrodes to which power is applied; and a plurality of sacrificial electrodes which are disposed between the pair of power electrodes, wherein one of the pair of power electrodes is disposed at one end of the second chamber in a direction perpendicular to the partition wall and extends above the housing by a predetermined height, and the other one of the pair of power electrodes is disposed at the other end of the second chamber in a direction perpendicular to the partition wall and extends above the housing by a predetermined height, and wherein the plurality of sacrificial electrodes is arranged in parallel to the pair of power electrodes and spaced apart from each other by a predetermined distance.  
Cam teaches wherein the electrode plates include: a pair of power electrodes to which power is applied  (see Cam [0391, 0405], two or three electrodes connected to power); and a plurality of sacrificial electrodes which are disposed between the pair of power electrodes (Figure 38 above, [0217] anodes are typically sacrificial, [0404-0405] tabs connected to power, [0416] aluminum electrodes, sacrificial aluminum anodes, [0037] each electrode may be the same distance apart, or different distances apart), wherein one of the pair of power electrodes is disposed at one end of the second chamber and the other one of the pair of power electrodes is disposed at the other end of the second chamber and wherein the plurality of sacrificial electrodes is arranged in parallel to the pair of power electrodes and spaced apart from each other by a predetermined distance (each or a plurality of electrodes include tabs 278 which extend vertically above the fluid level when in use ([0404]), each electrode would include the electrodes at either end, specifically see Figure 38 which appears to provide tabbed electrodes at either end of the chamber and the center).
Cam teaches each electrode may be of any suitable shape, and may be positionable above or below the level of the liquid in the treatment chamber ([0184, 0186]). However Cam does not specifically teach the electrodes in a direction perpendicular to the partition wall and extends above the housing by a predetermined height. Barring evidence of criticality, the orientation of the electrodes with respect to the weir, and the height of the electrode above the liquid level would be obvious engineering choices and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electrodes perpendicular to the partition wall and electrode extending above the liquid level, including above the housing depending on the size, flow rate, and configuration of the system ([0122]), see MPEP 2144.04 IV A changes in size/proportion are not patentably distinct; and MPEP 2144.04 VI C rearrangement of parts, the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice. 
Alternatively, Powell teaches an electrocoagulation treatment device with a plurality of reaction plates 26, where plate tabs 27 protrude through openings in a top and liquid flows over an upper edge of side walls 14 into collection chamber 22 such that the plates are in a direction perpendicular to the partition wall and extend above the housing by a predetermined height ([0044-0045], Figures 1 and 2, additionally see figures 5, 12, 13, and 16-18 for additional embodiments with perpendicular arrangement of the reaction plates and the collection chamber, and weirs 98 and 226). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Cam and Pressley, Powell’s protruding reaction plates in order to allow easy connection to the electric leads ([0055]), and to prevent liquid from reaching the plate tabs to keep them dry and prevent corrosion ([0060]), and orientation of the plates perpendicular to the weir as an obvious design choice, see MPEP 2144.04 VI C.
Additional limitations of the discharge holes of the diffuser have a diameter of 0.1 mm to 10 mm to form the air bubbles having a predetermined size, and a distance between the diffuser and the electrode plates is in a range of 20 mm to 30 mm, thereby the air bubbles being able to prevent polymer hydroxide flocs, which are generated by an electrocoagulation reaction, from being adhered to the electrode plates.
Cam teaches a gas disperser where the gas passageways may be arranged in any suitable way ([0163]), the treatment inlet may be positioned at any suitable point or points in the treatment chamber, including between the electrodes and the first wall, if the liquid substantially ascends as it passes through the treatment chamber, then the at least one treatment inlet may be positioned beneath the electrodes ([0164]), the treatment agent (diffuser) may be positioned in any suitable way, for example the liquid disperser may be on top of, beneath or beside the gas disperser ([0165], Figures 1 and 6, gas entry 64, [0148]) treatment agent may assist in treatment, [0154] preferably air, [0156] at least one treatment agent in the treatment chamber during electrochemical treatments may be provided in any suitable way, [0160-0164] treatment agent with multiple inlets, gas disperser for evenly dispersing gas relative to the electrodes, [0307-0313]), gas bubbles (from gas inlets 260, for example) may assist in driving the floc and electrochemically treated fluid vertically ([0403] air bubbles being able to prevent polymer hydroxide flocs, which are generated by an electrocoagulation reaction, from being adhered to the electrode plates, examiner notes the function of preventing floc from adhering in an intended use of the apparatus and carries no patentable weight). Further, Powell teaches inlet tube 212 to introduce air in order to increase turbulence, which helps break loose bubbles on the reaction plates ([0081] preventing adhering of flocs).
While Cam and Powell do not explicitly teach the discharge holes of the diffuser have a diameter of 0.1 mm to 10 mm to form the air bubbles having a predetermined size, and a distance between the diffuser and the electrode plates is in a range of 20 mm to 30 mm, Cam’s teaching of gas passageways of any suitable arrangement, and the diffuser positioned at any suitable point would lead one of ordinary skill in the art before the effective filing date of the claimed invention to optimize, by routine experimentation, the diameter of the holes in the diffuser, and the distance between the diffuser and electrodes, the recited diameter of 0.1 mm to 10 mm of the holes, and distance between the diffuser and the electrode plates is in a range of 20 mm to 30 mm would be reached through such optimization. 
Alternatively, Ashley teaches a study of the effect of orifice diameter in coarse bubble diffusers, studying orifice diameters including from 40 microns to 3.2 mm and that orifice size has impacts on energy efficiency among other factors (abstract, page 1293 col 1 Orifice and Bubble Size; providing a diameter of 0.1 mm to 10 mm, see MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists), and that contact time is an important factor and dependent on bubble size, terminal velocity, and diffuser submergence (distance), and depending on the application, diffuser submergence can have no effect on energy efficiency, or be directly related to oxygen transfer efficiency (page 1294 col 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ashley’s hole sizes as according to Ashley, the orifice diameters produced the most significant effect and orifice diameter influences bubble diameter (page 1290 Orifice and Bubble Size), the range is known to produce coarse bubbles, and further to optimize the distance or submergence of the diffuser depending on system goals such as energy or aeration efficiency. 
Additional limitations of: each of the electrocoagulation tanks further includes an electrode case removably inserted in the second chamber, the electrode case having insertion grooves formed in an inner wall thereof and an opening formed toward the first chamber and opened along a longitudinal direction of the diffuser, and wherein the power electrodes and the sacrificial electrodes are removably inserted into the insertion grooves.
Cam further teaches electrode holder 100, 280, for holding a plurality of electrodes, electrode holders releasably engage with the treatment chamber ([0197, 0206, 0220], an electrode case removably inserted in the second chamber), the electrode holder may hold a plurality of electrodes; the electrodes within the electrode holder may be replaceable and/or removable, and the holder may include slots to enable the electrodes to slide in and out of the electrode holder as required ([0206-0207, 0220], the electrode case having insertion grooves formed in an inner wall thereof, and electrodes are removably inserted into the insertion grooves). Cam teaches sacrificial and power electrodes as discussed above ([0404-0416], power electrodes and sacrificial electrodes). Cam teaches electrode holders include a flow aligner for aligning or distributing the flow between the electrodes, positioned between the electrodes and the inlet, defining a passage or passages from liquid from the inlet to the electrodes ([0140, 0220, 0380], the electrode holder with an opening formed toward the first chamber and opened along a longitudinal direction of the diffuser).
Applicant amended to require wherein a hole is formed in the electrode case to be opened along the longitudinal direction of the diffuser, wherein the diffuser forms bubbles while the electrocoagulation tank is operated, and wherein the diffuser forms bubbles while the electrocoagulation tank is not operated so that a cleaning task for quickly removing the polymer hydroxide flocs which adhere to the electrode plates is performed.
Cam teaches electrode holders include a flow aligner for aligning or distributing the flow between the electrodes, positioned between the electrodes and the inlet, defining a passage or passages from liquid from the inlet to the electrodes ([0140, 0220, 0380]), the electrode holder may include a frame and side walls, in an embodiment the flow aligner may be formed by the frame ([0202], a hole is formed in the electrode case), the flow aligner may be in the form of at least one (especially a plurality of) baffles or baffle walls extending beneath the electrodes, and may extend along substantially the same longitudinal axis as the electrodes and may be positioned transversely or substantially perpendicularly to the electrodes ([0222], the flow aligner assists in providing even uniform flow between the electrodes and may improve contact time and reaction ([0140, 0448]). Cam teaches the gas disperser (diffuser) including embodiments where the gas is dispersed along a length of the electrodes (Fig. 19, gas inlets 260, Fig. 6, gas disperser 64), for evenly distributing gas and the gas disperser can be provided in any suitable way, as discussed above ([0160-165, 0307-0313]), the treatment inlet may be positioned beneath the electrodes ([0164]), and the treatment agent (diffuser) and the liquid inlet may be positioned relative to each other in any suitable way, for example the liquid disperser may be on top of, beneath or beside the gas disperser ([0165], such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gas disperser (diffuser), electrodes, and flow aligner each disposed in a longitudinal direction.
With respect to the limitations wherein the diffuser forms bubbles while the electrocoagulation tank is operated, and wherein the diffuser forms bubbles while the electrocoagulation tank is not operated so that a cleaning task for quickly removing the polymer hydroxide flocs which adhere to the electrode plates is performed, are drawn to an intended use of the apparatus. The manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114 II.).
With respect to claim 2, Cam teaches or, in the alternative, Cam in view of Pressley, Ashley, and Powell separately or combined, makes obvious the pollutant removing system of claim 1. Cam further teaches the plurality of electrocoagulation tanks have the same treatment capacity (examples [0406-408] examples were performed in accordance with Figure 34, Table 1 indicates conditions for electrochemical treatment steps, implying all steps were the same; [0088], additional treatment steps are as described for the first and second electrochemical treatment steps, [0278-0279] first electrochemical treatment apparatus 408, second electrochemical treatment apparatus 414, [0281] various steps may be omitted including clarifiers; [0024] at least one electrochemical treatment apparatus, Figure 3, [0359] apparatus 1 may include a plurality of treatment chambers).  
With respect to claim 3, Cam teaches or, in the alternative, Cam in view of Pressley, Ashley, and Powell separately or combined, makes obvious the pollutant removing system of claim 1. Cam further teaches the plurality of electrocoagulation tanks include the same number of electrode plates (examples [0406-408] examples were performed in accordance with Figure 34, Table 1 indicates conditions for electrochemical treatment steps including number of electrodes; [0207] any number of plates, additional treatment steps are as described for the first and second electrochemical treatment steps, [0278-0279] first electrochemical treatment apparatus 408, second electrochemical treatment apparatus 414, [0281] various steps may be omitted including clarifiers; [0024] at least one electrochemical treatment apparatus, Figure 3, [0359] apparatus 1 may include a plurality of treatment chambers 10).  
With respect to claim 11, Cam teaches or, in the alternative, Cam in view of Pressley, Ashley, and Powell separately or combined, makes obvious the pollutant removing system of claim 1. Cam further teaches at least one discharge hole for discharging the treated water to the outside is formed in a bottom surface of the third chamber (Figures 21, and 36-38 [0404] drain 239).  
With respect to claim 12, Cam teaches or, in the alternative, Cam in view of Pressley, Ashley, and Powell separately or combined, makes obvious the pollutant removing system of claim 1. Cam further teaches the housing is made of an insulator or a nonconductor ([0125] chamber may be any suitable material including plastic, non-conducting fibre or panel, insulated metal, may be insulated using plastic, etc.).  
With respect to claim 13, Cam teaches or, in the alternative, Cam in view of Pressley, Ashley, and Powell separately or combined, makes obvious the pollutant removing system of claim 1. Cam further teaches an outer surface of the housing is coated with a coating layer that has at least one property of chemical resistance, corrosion resistance, and electric insulation property ([0125] chamber may be any suitable material including plastic, non-conducting fibre or panel, insulated metal, may be insulated using plastic, etc.).  
With respect to claim 14, Cam teaches or, in the alternative, Cam in view of Pressley, Ashley, and Powell separately or combined, makes obvious the pollutant removing system of claim 1. Cam further teaches the electrocoagulation tank includes a control unit for controlling power to be supplied to the electrode unit, wherein the control unit periodically changes polarity of power applied to the power electrodes ([0216-0217] controller for controlling the current to the electrodes and the polarity and its reversal).  
With respect to claim 15, Cam teaches or, in the alternative, Cam in view of Pressley, Ashley, and Powell separately or combined, makes obvious the pollutant removing system of claim 1. Cam further teaches the plurality of electrode plates are made of any one among iron, aluminum, stainless steel, and titanium ([0055], [0329]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
	/BRADLEY R SPIES/              Primary Examiner, Art Unit 1777